Exhibit 10.8


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Company:
Simpson Manufacturing Co., Inc.
 
 
Recipient:
The recipient’s name (the “Recipient”) is set forth on the Recipient’s online
award acceptance page on Morgan Stanley Smith Barney’s StockPlan Connect website
(the “Acceptance Page”) at https://www.stockplanconnect.com, which is
incorporated by reference to this Agreement.
 
 
Target PSU Shares:
The aggregate number of shares of Common Stock as stated on the Acceptance Page.
 
 
The Number of Shares of Common Stock Subject to PSUs Granted Hereunder
(the “PSU Shares”):
200% of the Target PSU Shares.
 
 
The Effective Date of the Award (the “Award Date”):
A date in ______ as determined by the Committee in its absolute discretion and
as set forth on the Acceptance Page.
 
 
Measurement Period
(the “Measurement Period”):
A three-year period beginning on _____________, and ending on ________________.
 
 
The Date the PSU Shares Vest
(the “Vesting Date”):
A date subsequent to the Measurement Period as determined by the Committee in
its absolute discretion and as set forth on the Acceptance Page.
 
 
Vesting Period
(the “Vesting Period”):
A period beginning on the Award Date, and ending on the Vesting Date; provided,
however, that if the Vesting Date falls on a weekend or federal holiday, such
period shall end on the immediately following business day. For example, if the
Award Date is determined by the Committee to be March 11, 2020 and the Vesting
Date is determined by the Committee to be February 15, 2023, then the PSU
Shares, if any (based on the Specific Performance Goals), will vest on February
15, 2023 and the Vesting Period will be from March 11, 2020 to February 15,
2023.
 
 
Specific Performance Goals
(the “Specific Performance Goals”):
The Specific Performance Goals are set forth on Exhibit A.








--------------------------------------------------------------------------------

Exhibit 10.8


This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is
made as of the Award Date stated on the Acceptance Page by and between Simpson
Manufacturing Co., Inc., a Delaware corporation (the “Company”), and the
Recipient named on the Acceptance Page, with reference to the following facts:
Capitalized terms used and not otherwise defined in this Agreement have the
meanings ascribed to such terms in the amended and restated Simpson
Manufacturing Co., Inc. 2011 Incentive Plan effective on April 21, 2015 (as
amended and/or restated from time to time, the “Plan”). The Board has delegated
to the Committee all authority to administer the Plan. The Committee has
determined to grant to the Recipient, under the Plan, performance-based
Restricted Stock Units (the “PSUs”) with respect to the PSU Shares stated on the
Acceptance Page.
To evidence the PSUs and to set forth the terms and conditions thereof, the
Company and the Recipient agree as follows:
1.Confirmation of Grant.
(a)The Company grants the PSUs to the Recipient and the Recipient agrees to
accept the PSUs and participate in the Plan, effective as of the Award Date. As
a condition of the grant, this Agreement and the PSUs shall be governed by the
terms and conditions of the Plan and shall be subject to all applicable policies
and guidelines of the Company, including the Company’s compensation recovery
policy, stock ownership, and hedging, pledging and trading policies.
(b)The PSUs shall be reflected in a bookkeeping account maintained by the
Company through the date on which the PSUs become vested pursuant to section 2
or are forfeited pursuant to section 3. The Recipient acknowledges and agrees
that (i) the PSU Shares merely represent the maximum number of shares of Common
Stock that are granted under the PSUs and are not necessarily the number of
shares of Common Stock that will eventually vest in favor of the Recipient, and
(ii) pursuant to section 2 and otherwise in accordance with this Agreement and
the Plan, the number of shares of Common Stock, which will eventually vest in
favor of the Recipient under the PSUs (the “Vested Shares”), will be subject to
the Specific Performance Goals and will be between 0% and 200% of the Target PSU
Shares.
(c)The Company’s obligations under this Agreement shall be unfunded and
unsecured. No special or separate fund shall be established therefor and no
other segregation of assets shall be required or made with respect thereto. The
rights of the Recipient under this Agreement shall be no greater than those of a
general unsecured creditor of the Company.
(d)Except as otherwise provided in this Agreement and the Plan, the PSUs shall
be settled by the issuance and delivery of the Vested Shares, or as provided in
this Section 1(d), by cash or a combination thereof (as determined by the
Committee in its sole discretion), within sixty days after the last day of the
Vesting Period (a time or fixed schedule specified for the purpose of Code
section 409A) subject to satisfaction of any other terms and conditions
applicable to the PSUs; provided, however, that the number of the Vested Shares
issued or delivered (or for which a cash payment is made) to the Recipient in
any calendar year, together with the number of shares of Common Stock issued or
delivered (or for which a cash payment is made) to the Recipient in the same
calendar year under any other RSU Awards, shall not exceed the annual maximum
aggregate number of shares of Common Stock issuable or deliverable under RSU
Awards as set forth in the Plan that is effective at the time of the issuance or
delivery of (or making a cash payment for) the Vested Shares. In settling the
PSUs pursuant to the foregoing, the Company (or its acquirer or successor) shall
have the option (as determined by the Committee in its sole discretion) to make
or provide for a cash payment to the Recipient, in exchange for the cancellation
of the vested PSUs (or any portion thereof), in an amount equal to the product
of (A) the number of the Vested Shares under the cancelled PSUs and (B) the
average closing price of a share of Common Stock over the period ending on the
date the PSUs become vested and starting sixty days prior to that date. Anything
herein to the contrary notwithstanding, this Agreement does not create an
obligation on the part of the Company to adopt any policy or procedure, agree to
any amendment hereto, make any arrangement, or take any other action, to comply
with Code section 409A.  The Recipient agrees and acknowledges that the Company
makes no representations that this Agreement, including the grant, vesting
and/or delivery of the PSU Shares (and/or cash), does not violate Code section
409A, and the Company shall have no liability whatsoever to the Recipient if he
or she is subject to any taxes or penalties under Code section 409A.
2.Vesting. Subject to the terms and conditions of this Agreement and the Plan
and unless otherwise forfeited pursuant to section 3, the PSUs shall vest, and
the Restricted Period with respect to the PSUs shall terminate, immediately
following the last day of the Vesting Period; provided, however, that the PSUs
shall vest during the Vesting Period on the date, (a) immediately preceding the
effective date of the Recipient’s Retirement as determined by the Committee in
relation to the PSUs: either (A) after reaching age 70 or (B) after reaching age
55 and having been employed or engaged by the Company or any Subsidiary for 15
years (provided that, if the Recipient retires after reaching age 56, for each
year after age 55, the Recipient may work one year less for the Company or any
Subsidiary, as applicable, and still be qualified for Retirement under this
sub-section (B) For example, if the Recipient retires at age 60 during the
Vesting Period, he or she only needs to have worked for the Company or the
applicable Subsidiary for 10 years to be qualified for Retirement and receive
the Vested Shares; and for example, if the Recipient retires at age 65 during
the Vesting Period, he or she only needs to have worked for the Company or the
applicable Subsidiary for 5 years to be qualified for Retirement and receive the
Vested Shares.), (b) immediately preceding the Recipient’s death or the
effective date of the Recipient’s Disability, and (c) the effective date of the
termination of the Recipient’s employment or engagement with the Company or any
Subsidiary by the Company or Subsidiary (which, whenever used in this Agreement,
includes any such entity’s successor) without Cause, “Cause” means, in addition
to any cause for termination as provided in any other applicable written
agreement between the Company, the applicable





--------------------------------------------------------------------------------

Exhibit 10.8


Subsidiary, or the acquirer or successor of the Company or Subsidiary, and the
Recipient, (i) conviction of any felony, (ii) any material breach or violation
by the Recipient of any agreement to which the Recipient and the Company or the
Subsidiary that employs or engages the Recipient are parties or of any published
policy or guideline of the Company, (iii) any act (other than retirement or
other termination of employment or engagement) or omission to act by the
Recipient which may have a material and adverse effect on the business of the
Company or Subsidiary or on the Recipient’s ability to perform services for the
Company or Subsidiary, including habitual insobriety or substance abuse or the
commission of any crime, gross negligence, fraud or dishonesty with regard to
the Company or Subsidiary, or (iv) any material misconduct or neglect of duties
and responsibilities by the Recipient in connection with the business or affairs
of the Company or Subsidiary; provided, however, that the Recipient first shall
have received written notice, which shall specifically identify what the Company
or Subsidiary believes constitutes Cause, and if the breach, act, omission,
misconduct or neglect is capable of being cured, the Recipient shall have failed
to cure after 15 days following such notice. or by the Recipient for a Good
Reason, A “Good Reason” means the occurrence of any of the following events: (i)
a material adverse change in the functions, duties or responsibilities of the
Recipient’s position (other than a termination by the Company or Subsidiary)
which would meaningfully reduce the level, importance or scope of such position
(provided that, a change in the person, position and/or department to whom the
Recipient is required to report shall not by itself constitute a material
adverse change in the Recipient’s position), (ii) the relocation of the Company
or Subsidiary office at which the Recipient is principally located immediately
prior to a Sale Event (the “Original Office”) to a new location outside of the
metropolitan area of the Original Office or the failure to place the Recipient’s
own office in the Original Office (or at the office to which such office is
relocated which is within the metropolitan area of the Original Office), or
(iii) a material reduction in the Recipient’s base salary and incentive
compensation opportunity as in effect immediately prior to a Sale Event;
provided, however, that, within 90 days of the incident that provides the basis
for a Good Reason termination, the Recipient shall have provided the Company or
Subsidiary a written notice specifically identifying what the Recipient believes
constitutes a Good Reason, and the Company or Subsidiary shall have failed to
cure the adverse change, relocation or compensation reduction after 30 days
following such notice. in either case only in connection with or within 24
months following a Sale Event. A “Sale Event” shall mean (i) the sale or other
disposition of all or substantially all of the assets of the Company or the
Subsidiary that employs or engages the Recipient, including a majority or more
of all outstanding stock of the Subsidiary, on a consolidated basis to one or
more unrelated persons or entities, (ii) a Change in Control, or (iii) the sale
or other transfer of outstanding Common Stock to one or more unrelated persons
or entities (including by way of a merger, reorganization or consolidation in
which the outstanding Common Stock are converted into or exchanged for
securities of the successor entity) where the stockholders of the Company,
immediately prior to such sale or other transfer, would not, immediately after
such sale or transfer, beneficially own shares representing in the aggregate
more than 50 percent of the voting shares of the acquirer or surviving entity
(or its ultimate parent corporation, if any). For the purpose of sub-section
(iii) of this definition, only voting shares of the acquirer or surviving entity
(or its ultimate parent, if any) received by stockholders of the Company in
exchange for Common Stock shall be counted, and any voting shares of the
acquirer or surviving entity (or its ultimate parent, if any) already owned by
stockholders of the Company prior to the transaction shall be disregarded. On
the day that the PSUs become vested pursuant to the foregoing, the PSU Shares
stated on the Acceptance Page shall be adjusted pursuant to the Specific
Performance Goals as set forth on Exhibit A attached hereto, and after the
adjustment, become the total number of the Vested Shares that will be used to
settle the PSUs under section 1(d); provided, however, that, if the PSUs have
vested during the Vesting Period, the PSUs shall continue to be subject to the
terms and conditions of this Agreement, including adjustment pursuant to the
Specific Performance Goals during the Vesting Period, and in addition, the
number of Vested Shares that will be used to settle the PSUs under section 1(d)
will be prorated so that the Recipient will only receive a portion of the Vested
Shares that is equal to the product of (x) the number of the Vested Shares and
(y) a percentage that is equal to the number of days between and including the
first day of the Vesting Period and the day when the PSUs become vested as
divided by the number of days of the whole Vesting Period. The Recipient
explicitly acknowledges and agrees that (i) the Committee has the absolute
discretion to determine the number of the Vested Shares, (ii) the Committee may
engage professional advisors and consultants and rely on their opinions and
advice to make such determination, (iii) such determination shall be binding on
the Recipient, and (iv) the granting or vesting of the PSUs as well as the
Recipient’s holding of the Vested Shares shall be subject to all applicable
policies and guidelines of the Company, including the Company’s compensation
recovery, stock ownership, and hedging, pledging and trading policies.
3.Forfeiture. Anything herein to the contrary notwithstanding, (a) all PSUs that
are not vested in accordance with section 2 shall terminate immediately and be
forfeited in their entirety if and at such time as (i) the Recipient ceases to
be an Employee, Outside Director or Consultant, as the case may be, or (ii) 24
months have passed immediately following a Sale Event (provided that, in the
event the surviving or acquiring entity or the new entity resulting from a Sale
Event substitutes a similar equity award for the PSUs, such award will continue
in accordance with its own terms and conditions), and (b) all PSUs, to the
extent not theretofore settled in accordance with section 1(d), shall terminate
immediately and be forfeited in their entirety when and as provided in section
13(I) of the Plan.
4.Tax Withholding. Pursuant to section 10 of the Plan, the Company may require
the Recipient to enter into an arrangement providing for the payment in cash,
Common Stock or otherwise by the Recipient to the Company of any tax withholding
obligation of the Company arising by reason of (a) the granting or vesting of
the PSUs, (b) the lapse of any substantial risk of forfeiture to which the PSUs
or the Vested Shares are subject, or (c) the disposition of the PSUs or the
Vested Shares, to the extent such arrangement does not cause a loss of the
Section 16(b) exemption pursuant to Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended.
5.Representations and Warranties of the Company. The Company represents and
warrants to the Recipient that the Vested Shares, when issued and delivered on
the vesting of the PSUs in accordance with this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable.
6.Recipient Representations. The Recipient represents and warrants to the
Company that the Recipient has received and read this Agreement and the Plan,
that the Recipient has consulted with the Recipient’s own legal, financial and
other advisers





--------------------------------------------------------------------------------

Exhibit 10.8


regarding this Agreement and the Plan to the extent that the Recipient
considered necessary or appropriate, that the Recipient fully understands and
accepts all of the terms and conditions of this Agreement and the Plan, and that
the Recipient is relying solely on the Recipient’s own advisers with respect to
the tax consequences of this Agreement and the PSUs.
7.Change in Control. Notwithstanding section 9 of the Plan, a Change in Control
shall be treated as a Sale Event with respect to the PSUs granted hereunder.
8.Adjustments to Reflect Capital Changes. Subject to and except as otherwise
provided in section 9 of the Plan, the number and kind of shares subject to the
PSUs shall be appropriately adjusted, as the Committee may determine pursuant to
section 11 of the Plan, to reflect any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, exchange
of shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common stockholders other than normal
cash dividends.
9.No Rights as Stockholder. Neither the granting or vesting of the PSUs nor the
issuance or delivery of the Vested Shares shall entitle the Recipient, as such,
or any of the Recipient’s Beneficiaries or Personal Representative, to any
rights of a stockholder of the Company, unless and until the Vested Shares are
registered on the Company’s records in the name or names of the Recipient or the
Recipient’s Beneficiaries or Personal Representative, as the case may be, and
then only with respect to such Vested Shares so registered.
10.No Right to Continued Employment. Nothing in this Agreement shall confer on
the Recipient any right to continue in the employment of, or service to, the
Company or any Subsidiary or limit, interfere with or otherwise affect in any
way the right of the Company or any Subsidiary to terminate the Recipient’s
employment or service at any time. If the Award of the PSUs is in connection
with the Recipient’s performance of services as a Consultant or Outside
Director, references to employment, employee and similar terms shall be deemed
to include the performance of services as a Consultant or an Outside Director,
as the case may be; provided that no rights as an Employee shall arise by reason
of the use of such terms.
11.Regulatory Compliance. Notwithstanding anything herein to the contrary, the
issuance and delivery of the Vested Shares shall in all events be subject to and
governed by section 13(C) of the Plan.
12.Notices. Any notice, consent, demand or other communication to be given under
or in connection with this Agreement shall be in writing and shall be deemed
duly given and received when delivered personally, when transmitted by
facsimile, one business day after being deposited for next-day delivery with a
nationally recognized overnight delivery service, or three days after being
mailed by first class mail, charges or postage prepaid, properly addressed, if
to the Company, at its principal office in California, and, if to the Recipient,
at the Recipient’s address on the Company’s records. Either party may change
such party’s address or facsimile number from time to time by notice hereunder
to the other.
13.Entire Agreement. This Agreement and the Plan together contain the entire
agreement of the parties and supersede all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether written or
oral, between the parties, regarding the PSUs. The Recipient specifically
acknowledges and agrees that all descriptions of the PSUs in any prior letters,
memoranda or other documents provided to him or her by the Company or any
Subsidiary are hereby replaced and superseded in their entirety by this
Agreement and shall be of no further force or effect. To the extent there is any
inconsistency between the descriptions of any such documents and the terms of
this Agreement, the terms of this Agreement shall prevail.
14.Amendment. This Agreement may be amended, modified or supplemented only by a
written instrument signed by the Recipient and the Company.
15.Assignment. The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise encumber or dispose of this Agreement, any of the PSUs
or any other rights hereunder, and shall not delegate any duties hereunder,
except only as may be permitted pursuant to section 13(B) of the Plan, and any
such action or transaction that may otherwise be attempted or purported by the
Recipient shall be void and of no effect; provided, however, that this section
15 does not restrict the sale, assignment, transfer, pledging, hypothecation or
other encumbrance or disposal of Vested Shares.
16.Successors. Subject to section 15, this Agreement shall bind and inure to the
benefit of the Company and the Recipient and their respective successors,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives. Nothing in this Agreement, express or implied, is intended to
confer on any other Person any right or benefit in or under this Agreement or
the Plan.
17.Separate Payments. All amounts payable in connection with the PSUs hereunder
or any other Awards granted under the Plan shall be treated as separate payments
for the purposes of Code section 409A.
18.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware.
19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
20.Order of Precedence and Construction. This Agreement and the PSUs are subject
to all provisions of the Plan (a copy of which is attached hereto as Exhibit B),
including the Restricted Stock Unit provisions of section 6 thereof, and are
further subject to all interpretations and amendments thereto that may from time
to time be adopted pursuant to the Plan. In the event of any inconsistency
between any provision of this Agreement and any provision of the Plan, the
provision of the Plan shall govern. The headings of sections herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction or interpretation of any provision hereof. Whenever the
context requires, the use in this Agreement of the singular





--------------------------------------------------------------------------------

Exhibit 10.8


number shall be deemed to include the plural and vice versa, and each gender
shall be deemed to include each other gender. References herein to sections
refer to sections of this Agreement, except as otherwise stated. The meaning of
general words is not limited by specific examples introduced by “includes”,
“including”, “for example”, “such as” or similar expressions, which shall be
deemed to be followed by the phrase “without limitation”.
21.Further Assurances. The Recipient agrees to do and perform all acts and
execute and deliver all additional documents, instruments and agreements as the
Company or the Committee may reasonably request in connection with this
Agreement.
22.Data Privacy. Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Recipient’s
personal data as described in this Agreement by and among, as applicable,
Recipient’s employer, the Company, and any Subsidiary for the exclusive purposes
of implementing, administering, and managing Recipient’s participation in the
Plan. Recipient understands that the Company and the employing Subsidiary may
hold certain personal information about Recipient, including, but not limited
to, Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
and any shares of stock or directorships held in the Company or any Subsidiary,
details of all PSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Recipient’s favor
(“Personal Data”). Recipient understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these entities may be located in Recipient’s
country, or elsewhere, and that the third parties’ country may have different
data privacy laws and protections than Recipient’s country. Recipient
understands that he or she may request a list with the names and addresses of
any potential third parties in receipt of the Personal Data by contacting the
Company’s Equity Plans Administrator. Recipient authorizes the third parties to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing
Recipient’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom
Recipient may elect to deposit any Vested Shares received upon vest of the PSUs.
Recipient understands that Personal Data will be held as long as is necessary to
administer and manage Recipient’s participation in the Plan. Recipient
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Company’s Equity
Plans Administrator. Recipient understands that refusal or withdrawal of consent
may affect Recipient’s ability to realize benefits from the PSUs. For more
information on the consequences of Recipient’s refusal to consent or withdrawal
of consent, Recipient understands that he or she may contact the Company’s
Equity Plans Administrator.
23.Electronic Delivery. The Company may, in its sole discretion, decide (a) to
deliver or effect by electronic means any documents or communications related to
the PSUs granted under the Plan, Recipient’s participation in the Plan, or
future Awards that may be granted under the Plan or (b) to request by electronic
means Recipient’s consent to participate in the Plan and other communications
related to the PSUs or the Plan. Recipient hereby consents to receive such
documents and communications by electronic delivery and, if requested, to agree
to participate in the Plan and deliver or effect such other communications
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.


[Signature Page Follows]
IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
by or on behalf of the Company and the Recipient as of the Award Date.
COMPANY:


SIMPSON MANUFACTURING CO., INC.




By    ___________________________________
Authorized Signatory for the Compensation
and Leadership Development Committee
of the Board of Directors






ACCEPTANCE OF AGREEMENT: Through the electronic submission of his or her consent
to this Restricted Stock Unit Agreement in accordance with the instructions on
Morgan Stanley Smith Barney’s StockPlan Connect website, the Recipient hereby
confirms, ratifies, approves and accepts all of the terms and conditions of this
Restricted Stock Unit Agreement.









--------------------------------------------------------------------------------

Exhibit 10.8








Exhibit A
Specific Performance Goals
 





